DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a first feed device for a first reactant gas which is connected to the cathode space and is designed to supply the cathode space with a first reactant gas, and/or 
a first removal device for a first product gas which is connected to the cathode space and is designed to remove a first product gas from the cathode space, and/or 
a second feed device for a second reactant gas which is connected to the anode space and is designed to supply the anode space with a second reactant gas, and/or 
a second removal device for a second product gas which is connected to the anode space and is designed to remove a second product gas from the anode space, 
a third feed device for an electrolyte which is designed to supply the salt bridge space with an electrolyte,
and a third removal device for an electrolyte which is designed to remove an electrolyte from the salt bridge space” (emphasis added).  
The positioning of the multiple recitations of “and/or” in combination with the lack of an “and/or” between the second removal device and the third removal device prevents a clear and concise understanding of which recited elements are required by the claims and which are alternatives/optional elements.  
The Office will assume that the claim requires the cathode space and cathode, the anode space and anode, the salt bridge, the third feed device, the third removal device, and at least one of the first feed device, the first removal device, the second feed device, and the second removal device.
Claims 17-29 are rejected solely for their dependence on rejected claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-24 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al (US 2009/0045073).
Stone et al teach (see fig. 6, paragraphs [0058]-[0062]) an electrolysis cell (411) comprising a cathode space (413-3) comprising a cathode (419), an anode space (413-1) comprising an anode (417), a “salt bridge space” (413-2) disposed between the cathode and anode, wherein the cathode space (413-3) and the salt bridge space (413-2) are delimited from one another by the cathode (419), the salt bridge space (413-2) and the anode pace (413-1) are delimited from one another by the anode (417), and the cathode and anode both take the form of a gas diffusion electrode (per last sentences of each of paragraphs [0059] and [0060]).  There is no separator utilized in the electrolysis cell (per paragraph [0062]) such that the salt bridge space has no separator and the cathode and the anode have no separator on the salt bridge space side.  The electrolysis cell included a (third) feed device (425) for an electrolyte which is designed to supply the salt bridge space (413-2) with an electrolyte and a (third) removal device (427) for an electrolyte which is designed to remove an electrolyte from the salt bridge space.  The electrolysis cell also included a (first) removal device (433) for a (first) product gas (H2) which is connected to the cathode space and is designed to remove a (first) product gas from the cathode space and a (second) feed device (423) for a (second) reactant gas (SO2) which is connected to the anode space and is designed to supply the anode space with the (second) reactant gas.  
Regarding claim 17, Stone et al teach (see paragraphs [0041]-[0044]and [0067]) that the gas diffusion electrodes were of known design and gives a specific example wherein the gas diffusion anode included a hydrophobic woven carbonaceous backing impregnated with platinum black suspended in a NAFION® ionomer-containing media.  Thus, there is at least one active layer comprising an electrocatalyst (platinum black) in the gas diffusion electrodes.
Regarding claims 18 and 22, Stone et al teach (see paragraphs [0041]-[0044]and [0067]) that the gas diffusion electrodes were of known design and gives a specific example wherein the gas diffusion anode included a hydrophobic woven carbonaceous backing impregnated with platinum black suspended in a NAFION® ionomer-containing media.  Thus, there is a hydrophobic layer (woven carbonaceous backing).
Regarding claim 19, Stone et al teach (see paragraphs [0041]-[0044]and [0067]) that the gas diffusion electrodes were of known design and gives a specific example wherein the gas diffusion anode included a hydrophobic woven carbonaceous backing impregnated with platinum black suspended in a NAFION® ionomer-containing media.  Thus, there is an ion exchange material (NAFION®) in the gas diffusion electrodes.  It was known in the prior art that the backing layer of a gas diffusion electrode was positioned on the gas side, such that the ion exchange material of Stone et al was on the salt bridge space side.
Regarding claim 20, Stone et al teach (see paragraphs [0041]-[0044]and [0067]) that the gas diffusion electrodes were of known design and gives a specific example wherein the gas diffusion anode included a hydrophobic woven carbonaceous backing impregnated with platinum black suspended in a NAFION® ionomer-containing media.  Thus, the gas diffusion electrode consisted of the single layer of the carbonaceous backing impregnated with the platinum black in NAFION®.  
Regarding claim 21, Stone et al teach (see paragraphs [0041]-[0044]and [0067]) that the gas diffusion electrodes were of known design and gives a specific example wherein the gas diffusion anode included a hydrophobic woven carbonaceous backing impregnated with platinum black suspended in a NAFION® ionomer-containing media.  Thus, the hydrophobic woven carbonaceous backing is considered a hydrophobic binder.  
Regarding claim 29, the porous gas diffusion electrode of Stone et al included NAFION®, which is known as a cation exchange polymer.  
Regarding claim 23, the overall system of Stone et al included an electrolysis cell as claimed in claim 16.
Regarding claim 24, Stone et al teach a method for electrochemical conversion of a reactant gas comprising supplying at least one reactant gas (SO2) to the anode space of the electrolysis cell.
Regarding claim 26, Stone et al teach a method for electrochemical generation of a product gas comprising producing at least one reactant gas (H2) from an electrolyte in the salt bridge space and removing the product gas from the cathode space of the electrolysis cell.
Regarding claim 28, in the embodiment of fig. 6 of Stone et al, the anode space and the cathode space are both free from liquid and comprising only gaseous materials.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (US 2009/0045073) as applied to claim 24 above, and further in view of Yamamoto et al (“Production of syngas plus oxygen from CO2 in a gas-diffusion electrode-based electrolytic cell”).
Stone et al teach the method of claim 24 as discussed above, but fail to teach feeding carbon dioxide as a reactant gas to the cathode space.  
Yamamoto et al teach (see abstract, fig. 2, section 2 on pages 3328 and 3329) an similar two-gas diffusion electrode electrolysis cell comprising a cathode space (portion of cell in fig. 2 to the right of the cathode) comprising a cathode, an anode space (portion of cell in fig. 2 to the left of the anode) comprising an anode, and a salt bridge space (defined by the extent of the “separator”) disposed between the cathode and anode, wherein the cathode space and the salt bridge space are delimited from one another by the cathode, the salt bridge space and the anode pace are delimited from one another by the anode, and the cathode and anode both take the form of a gas diffusion electrode.  The electrolysis cell included a (third) feed device (“[t]he electrolyte solution, which was aq. 0.5 M KHCO3- was allowed to flow down through the separator … by gravity feeding it from the top) for an electrolyte which is designed to supply the salt bridge space with an electrolyte, but the cell lacked a (third) removal device for an electrolyte which is designed to remove an electrolyte from the salt bridge space.  
Therefore, it would have been obvious to one of ordinary skill in the art to have adapted the cell design of Stone et al for use with the two-gas diffusion electrode cell of Yamamoto et al by adding a (third) removal device for an electrolyte which is designed to remove an electrolyte from the salt bridge space and by moving the gas inlet to supply the carbon dioxide gas to the cathode space as required by the electrolysis reaction of Yamamoto et al to achieve a method for recovery of the oxygen anode product of Yamamoto et al and any carbon dioxide reduction products present in the electrolyte (e.g. HCOOH (formic acid) which has solubility in the 0.5 M KHCO3 electrolyte of Yamamoto et al).
Note that Yamamoto et al teach the presence of filter paper as a “separator” whereas the claim invention requires there to be no separator in the salt bridge space.  However, the claim term “separator” is discussed at paragraphs [0035]-[0037] of the instant specification. Although not expressly limited to ion exchange membranes and diaphragms, it is clear that the term “separator” is used in the instant application to refer to a barrier which impedes the flow of at least some ions (cations and/or anions) through the barrier.  However, the filter paper used by Yamamoto et al does not appear to meet this definition.  Therefore, despite using the word “separator”, the structure of Yamamoto et al is considered to lack a “separator” as claimed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794